Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-17 and 20-22 are pending in the Claim Set filed 8/23/2021.
Claims 6, 18 and 19 are cancelled.
Applicant’s elected species in the reply filed on 2/08/2018 is as follows: "polyethylene" as the thermoplastic polymer filament; "a wood pulp fiber that is treated or untreated softwood fibers" as the solid additive(s). 
Herein, claims 1-5, 7-17 and 20-22 are for examination.
The following office action contains NEW GROUNDS of Rejection. 

Withdrawn Rejections
The rejection of claims 1-5, 7-17 and 20-22 under 35 U.S.C. 103(a) as being unpatentable over Carrier et al (US20120090112, cited in IDS filed 3/27/2015, Cite No. 2) [Carrier] in view of Brennan et al (US20110244199, cited in IDS filed 9/23/2014, Cite No. 20) [Brennan] and Trinkaus et al (US20120066852) [Trinkaus] is withdrawn in favor of the NEW GROUNDS of rejection set forth below. Applicant’s arguments are moot in view thereof.


NEW GROUNDS of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 7-17 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carrier et al (US20120090112, cited in IDS filed 3/27/2015, Cite No. 2) [Carrier] in view of Brennan et al (US20110244199, cited in IDS filed 9/23/2014, Cite No. 20) [Brennan], Trinkaus et al (US20120066852, of record) [Trinkaus] and Klofta et al (US20120058165) [Klofta].
Regarding claims 1-5, 7-17 and 20-22,
Carrier teaches wet wipes comprising a fibrous structure, wherein the fibrous structures comprises a mixture of at least two different materials wherein at least one of the materials comprises a filament, for example, polyethylene (elected species), and at least one other material comprises a solid additive, for example, softwood fibers treated or untreated (elected species) ([0024-0039]; See entire document). Further, Carrier teaches the wet wipes comprise a liquid composition that comprises emollients, preservatives, opacifying agents and water ([0050]; [0056]). Further, Carrier teaches that the fibrous structures are layered [0026]. Carrier teaches that the fibrous structure has a basis weight of from about 40 g/m2 or about 45 g/m2 [0047], wherein the fibrous structure has a density of less than 0.10 g/cm3 [0067]. 
 Carrier teaches that the liquid composition is present at from about 200% to about 400% of the basis weight of the fibrous structure [0053]. Carrier further teaches that the liquid 
Carrier differs from the claims in that the document does not teach that the filaments and the solid additives are present in the fibrous structure at a weight ratio of at least 1:7 or that the liquid composition comprises an emollient and an opacifying agents, wherein an opacifying agent is a clay, wherein the weight ratio of the emollient and the clay mineral is in a range of about 1 :30 to about 30:1.
However, Brennan, Trinkaus and Klofta, as a whole, cure the deficiencies. 
Brennan teaches a fibrous structure, for example, coformed fibrous structure, comprising a plurality of filaments and a plurality of solid additives, wherein the fibrous structure exhibits a Basis Weight of less than 55 g/m2 and/or less than 50 g/m2 and/or less than 47 g/m2 and/or less than 45 g/m2 and/or less than 40 g/m2 and/or less than 35 g/m2 and/or to greater than 20 g/m2 and/or greater than 25 g/m2 and/or greater than 30 g/m2 [0018]; wherein the filaments and the solid additives are present in the fibrous structure at a weight ratio of at least 1:7 (See [0052]; [0060]; [0100]; See entire document). Moreover, Brennan teaches that the fibrous structures exhibit a high degree of absorbency, in particular, a fibrous structure that exhibits a Liquid Absorptive Capacity of greater than 12 g/g as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimally provide wet wipes as taught by Carrier wherein the filaments and the solid additives are present in the fibrous structure at a weight ratio of at least 1:7 in view of Brennan. One skilled in the art would have been motivated to do so in order to provide wet wipes that exhibit a high degree of absorbency in accordance with the teachings of Brennan.
Trinkaus teaches a fibrous material suitable for making wipes comprising an emollient and an opacifying agent, wherein the opacifying agent is a clay. Trinkaus teaches the fibrous material comprises from 0.4% to 4%, or from 0.5% to 3%, or from 0.8% to 2%, or from 1% to 1.5% of the opacifying agent by weight of dry fibrous material. Trinkaus teaches that the wipes comprise a substrate, in the form of a woven or nonwoven sheet wherein the sheet may be impregnated with a lotion composition wetting the substrate to facilitate cleaning and providing a so-called wet wipe. The lotion composition may deliver additional benefits, e.g. soothing or treating (Abstract; [0002-0004]; [0014-0016]; [0020]; [0043]; [0044]; See entire document). Trinkaus teaches that a desirable wipes property is opacity such 
Notably, Instant Claims recite the transitional phrase ‘comprising’ and are open-ended and do not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Notably, claim 1 recites: a fibrous structure, wherein the fibrous structure comprises filaments and solid
Additives, accordingly, claim 1 does not exclude a clay in the fibrous structure. In fact, Specification on page 11, line 11, states that the fibrous structure comprises clays.
	Klofta teaches a lotion for opacifying a wet wipe. A wet wipe may comprise a lotion, the lotion comprising an opacifying agent. The lotion or the substrate may further comprise a retention aid. The substrate may comprise an opacifying agent the same as or different than the opacifying agent of the lotion (Abstract). Furthermore, Klofta teaches that the disclosure relates to a liquid or semi-liquid composition, useful, for example, for wetting a substrate to form a wet wipe for personal cleansing, the liquid or semi-liquid composition containing organic or inorganic additives to opacify, brighten, or color the wipe-substrate combination [0002]. Klofta teaches that even with relatively high basis weight wet wipes, the substrate of 
moisture to a wipe, or may contain other active ingredients, such as surfactants, emulsifiers, emollients, film-formers, anti-stick agents, preservatives, pH buffers, rheology 
thereof (Klofta: claims 1 and 3; [0010], [0034], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wet wipes as taught by Carrier and Brennan, as a whole, to further comprise a liquid composition comprising an emollient and a clay in view of the teachings of Klofta. One skilled in the art would have been motivated to do so BECAUSE a new approach to opacifying a wet wipe is to opacify the wetting lotion rather than the substrate. This approach may facilitate the opacification of wipes even when the basis weight is below a 

The wet wipes that are taught by Carrier, Brennan, Trinkaus and Klofta, as a whole, are indistinguishable from the wet wipes as instantly claimed. Thus, it would necessarily follow that the wet wipes as taught by Carrier, Brennan, Trinkaus and Klofta, as a whole, exhibit a Tactile Sensory Coefficient of Friction of less than 0.60; provide a Cleaning Coefficient of Friction of greater than 0.50; and, provide a Wet to Dry Drape Ratio of less than about 0.80; wherein the wet wipe exhibits a Compressive Modulus of greater than about 4.75 [log(gsi)], as claimed. These properties would be the natural result of the combination of the prior art elements. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation 
	All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In
re Bozek, 163 USPQ 545 (CCPA 1969). In this case, it would have been obvious to include a clay in the liquid composition as taught by Carrier in view of Klofta.
	From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have 

Response to Arguments
Applicants argue that Independent Claims in the Claim Set filed 1/14/2022 recite: a liquid composition comprising an emollient and a clay mineral, while Trinkaus discloses clay as a suitable opacifying agent, however, Trinkaus only contemplates its use as a component of the fibrous material, and not a component of a liquid composition. Further, Applicants argue that a "wet wipe having a Cleaning Coefficient of Friction of greater than 0.50" does not necessarily flow from the teachings of Carrier in view of Brennan and Trinkaus.

Applicant’s arguments have been fully considered but they are not persuasive, because Klofta teaches multiple advantages of including an opacifying agent to a wet wipe as taught by Carrier, so that one of ordinary skill in the art before the effective filing date of the claimed invention would have been recognized the benefit of doing so and would have been motivated to include a clay, i.e., opafying agent, in a liquid composition of the wet wipe as taught by carrier. Furthermore, the wet wipes as claimed would have been prima facie obvious to those of ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Carrier, 

Conclusions
No claim is allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626